           Case 3:21-cv-05411-MJP Document 18 Filed 09/13/21 Page 1 of 3




 1                                                              The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   ELIAS PEÑA, ISAIAH HUTSON, and
     RAY ALANIS,                                         No. 3:21-cv-05411-MJP
 9
                                     Plaintiffs,         STIPULATION AND ORDER FOR
10
                                                         PLAINTIFFS TO FILE AN AMENDED
            v.                                           COMPLAINT UNDER RULE 15(A)(2)
11
     CLARK COUNTY, WASHINGTON,
12                                                       NOTE ON MOTION CALENDAR:
                                    Defendant.           September 13, 2021
13

14

15          Under Civil Local Rule 15, Plaintiffs Elias Peña, Isaiah Hutson, and Ray Alanis
16   (collectively “Plaintiffs”)), and Defendant Clark County, Washington (“Clark County”)
17   (collectively, the “Parties”) jointly submit the following Stipulation.
18          WHEREAS, Plaintiffs filed the Complaint in this action on June 1, 2021, ECF No. 1;
19          WHEREAS, on June 1, 2021, Plaintiffs submitted the Clark County Tort Claim Form
20   to Clark County Office of Risk Management;
21          WHEREAS, Defendant Clark County answered on June 28, 2021, ECF No. 13;
22          WHEREAS, Plaintiffs’ claims under the Washington Law Against Discrimination
23   (“WLAD”) were ripe on August 2, 2021;
24          WHEREAS, Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend
25   should be granted freely with the opposing party’s written consent;
26          WHEREAS, the Parties met and conferred, then Defendant Clark County agreed to
27   stipulate to Plaintiffs filing the First Amended Complaint, attached as Exhibit A, that adds
     STIPULATION AND ORDER FOR PLAINTIFFS TO FILE
     AN AMENDED COMPLAINT UNDER RULE 15(A)(2) - 1
     3:21-cv-05411
           Case 3:21-cv-05411-MJP Document 18 Filed 09/13/21 Page 2 of 3




 1   hostile work environment and disparate treatment claims under the WLAD;

 2          WHEREAS, the amended complaint does not significantly expand the scope of

 3   discovery or warrant the Court to alter the date of any event or any deadline set by the Court

 4   in the Order Setting Trial Dates and Setting Dates, ECF No. 16;

 5          WHEREAS, the Amended Complaint is timely under the Order Setting Trial Dates

 6   and Setting Dates, id.;

 7          IT IS HEREBY STIPULATED by and between the Parties, through their counsel,

 8   that Plaintiffs may file the First Amended Complaint.

 9

10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11                                               BRESKIN JOHNSON & TOWNSEND PLLC
     Dated: September 7, 2021                    By: /s/ Roger M. Townsend
12
                                                 Roger M. Townsend, WSBA #25525
13                                               Attorney for Plaintiffs
                                                 1000 Second Ave., Suite 3670
14
                                                 Seattle, WA 98104
15                                               Phone: 206-652-8660
                                                 Fax: 206-652-8290
16
                                                 Email: rtownsend@bjtlegal.com
17

18
                                                  MEXICAN AMERICAN LEGAL DEFENSE
19                                                AND EDUCATIONAL FUND
     Dated: September 7, 2021                     By: /s/ Andrés Holguin-Flores
20
                                                  Belinda Escobosa Helzer (Pro Hac Vice)
21                                                CA Bar No. 214178
                                                  Tanya Gabrielle Pellegrini (Pro Hac Vice)
22
                                                  CA Bar No. 285186
23                                                Andrés Holguin-Flores (Pro Hac Vice)
                                                  CA Bar No. 305860
24
                                                  634 S. Spring Street, 11th Floor
25                                                Los Angeles, CA 90014
                                                  Phone: 213-629-2512
26
                                                  Email: bescobosa@maldef.org
27                                                Email: tpellegrini@maldef.org

     STIPULATION AND ORDER FOR PLAINTIFFS TO FILE
     AN AMENDED COMPLAINT UNDER RULE 15(A)(2) - 2
     3:21-cv-05411
           Case 3:21-cv-05411-MJP Document 18 Filed 09/13/21 Page 3 of 3




                                                 Email: aholguin-flores@maldef.org
 1

 2                                               Attorneys for Plaintiffs

 3

 4                                       KEATING, BUCKLIN & McCORMACK, INC., P.S.
     Dated: September 7,2021             By: /s/ Jayne L. Freeman________
 5                                       Jayne L. Freeman, WSBA #24318
 6                                       Audrey M. Airut Murphy, WSBA #56833
                                         801 Second Avenue, Suite 1210
 7                                       Seattle, WA 98104-1518
 8                                       Phone: (206) 623-8861
                                         Fax: (206) 223-9423
 9                                       Email: jfreeman@kbmlawyers.com
10
                                         Special Deputy Prosecuting Attorneys for Defendant
11

12
            PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
13
            IT IS FURTHER ORDERED that under Local Civil Rule 15, Plaintiffs shall file and
14
     serve through ECF the amended pleading on all parties within fourteen (14) days of the date
15
     of this Order.
16

17
     DATED: September 13, 2021
18

19

20                                                      A
                                                        Marsha J. Pechman
21
                                                        United States District Judge
22

23

24

25

26

27
     STIPULATION AND ORDER FOR PLAINTIFFS TO FILE
     AN AMENDED COMPLAINT UNDER RULE 15(A)(2) - 3
     3:21-cv-05411
